Citation Nr: 0726227	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-09 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for ulcer disability, to 
include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The veteran served on active duty from December 1957 to 
December 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2004, a statement of the case was issued 
in January 2005, and a substantive appeal was received in 
February 2005.  The veteran was scheduled to appear at a 
videoconference hearing before the Board; however, withdrew 
such request in July 2007.

An April 2006 rating determination granted entitlement to 
service connection for status postoperative, right femoral 
neck fracture.  This constitutes a full grant of the benefit 
sought on appeal as to this issue.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Neither the veteran 
nor his representative submitted a jurisdiction-conferring 
notice of disagreement as to the down-stream elements of 
effective date or compensation level within the applicable 
time period.  Thus, those issues are not currently in 
appellate status.  Id.


REMAND

Preliminary review of the claims file reveals certain medical 
records which refer to gastrointestinal bleeding possibly due 
to or made worse by aspirin and non-steroidal anti-
inflammatory drugs.  The veteran reported to examiners that 
he took such pain medication for problems with his knees and 
lower extremities.  The Board notes that service connection 
is in effect for (among other disorders) right knee 
disability, status-post femoral neck fracture, left radius 
fracture residuals, and left ankle fracture residuals.  The 
veteran has also advanced a contention that his ulcer 
disorder is related to his service-connected post-traumatic 
stress disorder.  He has submitted medical literature in 
support of this contention.  Under the circumstances, the 
Board believes that a VA examination and VA etiology opinion 
are required to fully meet the provisions of 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain whether he suffers from ulcer 
disease and, if so, whether it is related 
to his active duty service or to a 
service-connected disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
examining the veteran and reviewing the 
claims file, the examiner should respond 
to the following:

     a)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that ulcer disease was manifested during 
the veteran's active duty service or 
within one year of discharge from such 
service?

     b)  Is it at least as likely as not 
(a 50% or higher degree of probability) 
that ulcer disease was caused by, or has 
been aggravated by, medication taken for 
treatment of the veteran's service-
connected right knee, status-post femoral 
neck fracture, left radius fracture 
residuals, left ankle fracture residuals, 
or PTSD?

2.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for ulcer disability.  If the 
decision remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



